Citation Nr: 0117426	
Decision Date: 06/29/01    Archive Date: 07/03/01

DOCKET NO.  98-14 292	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for right arm 
disability.

2.  Entitlement to service connection for left ankle 
disability.

3.  Entitlement to service connection for right ankle 
disability.

4.  Entitlement to service connection for back disability.

5.  Entitlement to service connection for hearing loss 
disability, left ear.

6.  Entitlement to service connection for cystic acne.

7.  Entitlement to service connection for eye disability, 
including a claim that such disability is due to undiagnosed 
illness.

8.  Entitlement to service connection for lung disease, 
including a claim that such disease is due to undiagnosed 
illness.
9.  Entitlement to service connection for heart disease, 
including a claim that such disease is due to undiagnosed 
illness.

10.  Entitlement to service connection for gastrointestinal 
disability, including a claim that such disease is due to 
undiagnosed illness.

11.  Entitlement to service connection for genitourinary 
disease, including a claim that such disease is due to 
undiagnosed illness.

12.  Entitlement to service connection for periodonitis, 
including a claim that such disease is due to undiagnosed 
illness.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran served on active duty from April 1990 to January 
1997, part of which included service in Southwest Asia during 
the Persian Gulf War.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions rendered in March 1998 and May 
1999 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Chicago, Illinois.

During the course of the appeal, the veteran raised questions 
which have not been developed for appellate review.  In his 
Notice of Disagreement, received in April 1998, he raised 
contentions to the effect that he is unemployable.  It is 
unclear whether such contentions reflect unemployability as 
the result of service-connected disability or as the result 
of non-service-connected disability or a combination of both.  
In his appeal, received in August 1998, the veteran raised 
contentions to the effect that compensable ratings were 
warranted for his service connected hearing loss disability 
in his right ear and for his service-connected papular 
urticaria on his arms, back, chest, and scalp.  None of those 
questions have yet been considered by the RO.  Accordingly, 
the Board has no jurisdiction over them; and, therefore, they 
are referred to the RO for appropriate action.  38 U.S.C.A. 
§ 7104 (West 1991 and Supp. 2000); 38 C.F.R. § 20.101 (2000).


REMAND

In March 1998, the RO denied the veteran's claims of 
entitlement to service connection for right arm disability; 
right ankle disability; back disability; heart disease; and 
periodonitis, finding that such claims were not well 
grounded.  In May 1999, the RO also found that the veteran's 
claim of entitlement to service connection for eye disability 
identified as bilateral cataracts and choroidal nevus of the 
right eye and for irritable bowel syndrome were not well 
grounded.  

In his Notice of Disagreement, received in April 1998, the 
veteran reported that he had applied for Workman's 
Compensation through the state of Illinois, due to his 
inability to work.  The records related to his Workman's 
Compensation claim have not been associated with the claims 
folder.  

During his video conference in April 2001, the veteran 
testified that he received all of his treatment at the VA 
Medical Center in Madison, Wisconsin.  The records and 
reports associated with that treatment have not been 
requested by the RO.

During the pendency of this appeal, there was a significant 
change in the law.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  That law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  That law also eliminated the concept 
of a well-grounded claim and superseded the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  That 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

The RO has not yet had the opportunity to consider whether 
any additional notification or development action is required 
under the VCAA.  It would be premature for the Board to do 
so, as it could be potentially prejudicial to the veteran's 
claim.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Op. VA 
Off. Gen. Counsel, Precedent 16-92 (July 24, 1992) (published 
in VA Summary of Precedent Opinions of the General Counsel, 
57 Fed. Reg. 49,743, 49,747 (1992)).  Accordingly, the case 
is REMANDED for the following actions:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA of 
2000, Pub. L. No. 106-475 is completed 
with respect to the issues on appeal.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  In particular, the RO should request 
that the veteran provide the names, 
addresses, and approximate dates of 
treatment or examination, for all health 
care providers who may possess additional 
records relevant to the issues on appeal.  
After obtaining any necessary 
authorization, the RO should request 
copies of all indicated records not 
currently on file directly from the 
providers.  This should include, but is 
not limited to, treatment records, dated 
since service, from the VAMC in Madison, 
Wisconsin.  The RO should also request 
that the veteran provide any additional 
relevant medical records he may possess.  
Failures to respond or negative replies 
to any request must be noted in writing 
and associated with the claims folder.

3.  The RO should contact the veteran and 
request that he report when and where he 
applied for Workman's Compensation, 
including, but not limited to, his 
application filed with the state of 
Illinois.  The RO should then request 
through official channels all 
documentation associated with such 
application(s).  The RO should also 
request that the veteran provide any such 
documentation he may possess.  Failures 
to respond or negative replies to any 
request should be noted in writing and 
associated with the claims folder.

4.  When the requested actions have been 
completed, the RO should undertake any 
other indicated development and then 
readjudicate the issues of entitlement to 
service connection for right arm 
disability; for left ankle disability; 
for right ankle disability; for back 
disability; for hearing loss disability, 
left ear; and for cystic acne.  The RO 
should also undertake any other indicated 
development and then readjudicate the 
issues of entitlement to service 
connection for eye disability; for lung 
disease; for heart disease; for 
gastroesophageal reflux disease; for 
irritable bowel syndrome; for 
genitourinary disease; and for 
periodonitis, including claims that such 
diseases are due to undiagnosed illness 
associated with the veteran's 
participation in the Persian Gulf War.  
If the benefits sought on appeal are not 
granted to the veteran's satisfaction, he 
and his representative must be furnished 
a Supplemental Statement of the Case on 
all issues remaining in appellate status 
and afforded an opportunity to respond.  
Thereafter, if otherwise in order, the 
case should be returned to the Board for 
further appellate action. 

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue.  It must be 
emphasized, however, that the veteran has the right to submit 
any additional evidence and/or argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369, 372-373 (1999).



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



